The order of Chancellor S. for a feigned issue was accordingly annulled- and vacated without costs below to either, party, and the appeal ordered to be quashed.
*559It was also held, that the declaration or order of a surrogate, upon establishing a will, that each party should pay his own costs, is not the subject of an appeal. 1. Because this was not a decree in form. 2. Because a surrogate having no power in such case to award costs or decree in form for costs, it is coram non judice and void without reversal on appeal; and that even if there were an interest in the costs merely, that would not give the party a right of appeal in regard to any other matter.